Citation Nr: 0200375	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied entitlement to 
total rating based on individual unemployability due to a 
service connected disability.  

In January 2000, the Board remanded the issue of a total 
rating based on individual unemployability.  In a May 2001 
rating decision, the RO again denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability.  This case has been returned to the Board 
for appellate review.

In December 2001, the veteran submitted a statement 
indicating that he was involved in a logging accident in 1970 
and 90 days later entered the U.S. Army.  The veteran listed 
names of those individuals who knew of the accident or 
witnessed the accident.  

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  38 C.F.R. 
§ 20.1304(c) (2001).  In this case, the evidence submitted by 
the veteran was not accompanied by a waiver of RO 
consideration.  However, the December 2001 statement mirrors 
previously submitted evidence concerning the 1970 pre-service 
logging accident and in any event is not relevant to this 
TDIU claim.  The veteran's December 2001 statement is thus 
not "pertinent" to the veteran's claim within the meaning of 
38 C.F.R. § 20.1304.  The Board therefore finds that 
consideration of this material by the RO pursuant to 
38 C.F.R. § 20.1304 is not necessary.


FINDINGS OF FACT

1.  The veteran completed his high school education with a 
general equivalency diploma (GED) and attended a tri-semester 
of college work at a teacher's college.  He last worked as a 
movie projectionist in 1995.  

2.  The veteran's only service-connected disability is 
lumbosacral strain.

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected lumbosacral 
strain renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disability.  His 
only service-connected disability is lumbosacral strain, 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).

In the interest of clarity, after addressing some preliminary 
matters, the Board will first set forth a factual background.  
The law and regulations will be briefly reviewed.  Board will 
then analyze the veteran's claim and render a decision.


Initial matters - duty to assist/standard of review

Initially, the Board notes there has been a significant 
change in VA law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations to implement the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000. 

In this case, the veteran's claim is not final and remains 
pending. The provisions of the VCAA and the implementing 
regulations are accordingly applicable.
See Holliday v. Principi, 14 Vet. App. 280, 284 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
the reasons expressed immediately below, the Board has 
concluded that the requirements of the VCAA have been 
effectively satisfied with respect to the issue presently on 
appeal.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the record indicates that the veteran has been 
duly notified of the requirements of law and of the kinds of 
evidence which could be submitted by him in support of his 
claim.  He has, in fact, submitted medical  and other 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
providing testimony at a personal hearing in July 1998.  His 
representative has submitted argument on his behalf, most 
recently in a December 2001 informal hearing presentation.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In this case, the 
Board remanded the total rating issue in January 2000 so that 
additional evidentiary development could be accomplished.  As 
will be described in detail in the factual background section 
below, the veteran has recently been provided with a 
comprehensive physical examination, which was completed in 
August 2000, as well as a Social and Industrial Survey in 
October 2000.  The Board believes that the record contains 
sufficient medical evidence upon which this claim may be 
decided.  Additionally, the veteran's VA vocational 
rehabilitation file has been obtained and associated with his 
VA claims folder, pursuant to the Board's remand request.  
The representative's December 2001 Informal Hearing 
Presentation voices no complaints in reference to compliance 
with the Board's January 2000 remand.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits of the issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the U. S. Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Treatment records in January 1970 reflect that the veteran 
was injured in a logging accident after a rubber tire 
skidding machine overturned and pinned the veteran 
underneath.  He was subsequently treated for a cerebral 
concussion and multiple abrasions of the left upper 
extremity, left trunk, and both lower extremities.  X-rays of 
the cervical spine reportedly revealed no evidence of 
fracture.  Some muscle spasm was noted in the lumbar region 
with some lumbar lordosis noted due to muscle spasm and some 
pain reported on movement.

Upon enlistment in February 1970, the veteran reported no 
history of any back trouble of any kind and an examiner found 
the veteran's neck and spine to be normal on examination.

Service medical records reflect that in August 1970, the 
veteran fell down a flight of stairs and subsequently he 
reported experiencing pain in his low back and left rib area.  
Physical examination and x-rays were reportedly negative 
except for some scoliosis in the lower back.  Throughout 
September 1970, the veteran continued to report pain in his 
lower back.

On September 14, 1970 a military noted that the veteran could 
not flex his spine to any extent, but noted possible 
"voluntary resistance on part of patient."  The veteran was 
diagnosed with possible lumbosacral strain and malingering.  
On September 28th, the veteran was evaluated by a 
psychiatrist.  The psychiatrist noted that the veteran 
claimed to have severe pain in his lower back and legs that 
prevented him from carrying out his duties.  The psychiatrist 
further noted that the veteran had refused to return to 
training and was presently doing details in the company area 
pending completion of a Congressional Inquiry.  The 
psychiatrist indicated that according to the Orthopedics 
Department, the veteran's concern regarding a back injury was 
"unwarranted."  Upon examination, the psychiatrist found that 
the veteran's thought content showed a marked preoccupation 
with his alleged injury.  The psychiatrist found that the 
veteran's concern over his injury appeared to be interfering 
with his functioning as a trainee.  The psychiatrist 
diagnosed the veteran with hypochondriasis.

A report of physical examination dated in October 1970 shows 
that the veteran was discharged on the basis of 
unsuitability.  The examiner noted a diagnosis of 
hypochondriasis and indicated that the veteran's spine and 
neck were normal upon examination.  In a report of medical 
history completed at discharge, the veteran reported a 
history of back trouble and indicated that he was unable to 
perform certain motions due to his back pain.  

On October 20, 1970, an examiner noted that the veteran had 
been seen by numerous doctors for his back pain, without any 
specific objective pathological findings ever being reported.  
The examiner found that his examination had been no different 
and that he was unable to obtain any positive findings.

Service connection was established for the veteran's 
lumbosacral strain by a rating decision dated March 1971; a 
noncompensable disability rating was assigned.  The assigned 
disability evaluation was eventually increased to 20 percent.  

Of record is a counseling assessment dated March 1988, which 
is part of the veteran's Vocational Rehabilitation file.  The 
March 1988 assessment indicated that the veteran was rated at 
20 percent for residuals of lumbosacral strain and was also 
shown as non service connected for inadequate personality.  
The veteran had previously utilized Chapter 34 benefits of 2 
3/4 months in a baccalaureate degree program at Northeast 
Missouri State; apparently did not complete the training but 
was shown as satisfactory.  The veteran also used six months 
in a correspondence course in heating, air conditioning and 
refrigeration under Chapter 34, which he stated he completed.  
The veteran believed that his service-connected back 
condition caused significant problems with any type of 
prolonged or heavy lifting, carrying, pushing, pulling, 
bending, stooping, kneeling, crouching, crawling, climbing, 
prolonged standing, walking, treading, working in cold 
weather or handling slippery cluttered floors.   The veteran 
suggested that his back condition had been a major component 
or primary reason for his unemployment.  A notation in the 
file dated in December 1988 indicated that the veteran had 
not re-contacted the office and had failed to provide follow-
up information, and that his case had therefore been closed. 

A Social Security Administration (SSA) disability 
determination dated in 1989 indicated that the veteran's back 
condition did not keep him from working and that based on his 
age, education, and physical capability, it was determined 
that the veteran could return to his past work as a mechanic.  
The medical evidence reviewed by SSA showed some arthritis in 
his upper back and a healed fracture of a vertebra.  A 1990 
disability determination showed that the veteran reported 
that he was unable to work because of neck pain and 
headaches.  The medical evidence reviewed indicated that his 
condition did prevent heavy work, but he was able to walk and 
do many other activities.  Based on his age, education, and 
physical capacity the SSA determined that the veteran should 
be able to work.

A Notice of Accident indicates that the veteran reported an 
on the job injury after lifting a 25-pound container of 
popcorn cooking oil in January 1995.

A letter dated November 1995 from the New Mexico Human 
Services Department indicates that the veteran's application 
for general assistance for the permanently disabled was 
approved and that the veteran received food stamp assistance.

The veteran was afforded a VA examination in October 1996.  
He complained of increasing pain in the low back over the 
years.  He reported that he was able to walk several miles 
but this did aggravate the back pain and did have aggravation 
of the pain on bending or lifting and it kept him awake at 
night.  Examination of the lumbosacral spine revealed no 
visible abnormalities.  

A counseling assessment in the veteran's Vocational 
Rehabilitation file dated in April 1997 indicated that the 
veteran provided a rather sketchy vocational history since 
being discharged from the military service in 1970 and had 
held the positions of motion picture projectionist; security; 
auto service station attendant; and automobile mechanic.  The 
veteran reported that he was last employed on a full time 
basis in 1986 and was unemployed from 1986 to 1991.  The 
veteran completed an on the job training program at Sierra 
Cinema Inc. as a motion picture projectionist and has been 
employed on a part time basis since 1991.  He was terminated 
in January 1995 from his position as a motion picture 
projectionist.  The only occupation which the veteran 
suggested he could physically perform was that of a security 
guard.    

Examination dated November 1997 by Sheridan Orthopaedic 
Associates indicated that the veteran was seen for complaints 
of neck and back problems.  He reported low back pain, but 
denied significant radiation into his legs.  The examination 
showed that the veteran walked with a normal gait and could 
bend forward and come within about 10 inches from the floor.  
The veteran indicated that hyperextension caused him some 
discomfort.  Lumbar spine films showed good maintenance of 
disc spaces throughout the lumbar spine without significant 
lesions.

At his March 1998 VA examination the veteran was found to 
have no significant tenderness or spasm in his back.  Flexion 
was to 90 degrees, bending to 15 degrees in either direction, 
twisting to 30 degrees in either direction.  The assessment 
was chronic back pain with mild degenerative joint disease.

A review of the veteran's Vocational Rehabilitation folder 
showed that in June 1998 contact was made with the veteran's 
counselor at the Wyoming State Division of Vocational 
Rehabilitation.  After discussion of the veteran's situation, 
the counselor indicated that they should consider getting the 
veteran a job coach.  Several attempts were made to contact 
the veteran, and a letter regarding his continued interest in 
the program was sent in April 1998.  There was no response, 
and the case was placed in a discontinued status due to non-
pursuit on the veteran's part.  It was noted that the 
veteran's case would be reopened if he contacted the office 
to pursue services.

At his July 1998 RO hearing, the veteran testified he was 
prescribed medications by the VA for his back pain and he was 
told to keep his weight down and exercise.  The veteran 
indicated that he could not work due to his neck and back 
disabilities.  He testified that the last information that he 
received from a doctor was that he was able to work as long 
as he did not lift over 10 to 15 pounds.  He indicated that 
his previous occupations included heavy equipment mechanic 
and projectionist.  The veteran testified that he asked for 
help through the Division of Vocational Rehabilitation in New 
Mexico and he was found eligible, but they did not find him a 
position.  He indicated that he was fired in 1995 from his 
job as a projectionist because he lifted 25 pounds and 
injured his back.  The veteran also indicated that he had 
been denied Social Security disability benefits.  

Correspondence from the veteran to the RO dated March 2000 
indicates that he did not pursue Workers' Compensation after 
the January 1995 incident.

At his VA examination dated August 2000, the veteran reported 
daily back pain, inability to lift, and pain when he stood or 
sat.  The veteran indicated that he could only stay in one 
position for 10-15 minutes and at the end of the day he 
reported that he was fatigued and his lower back was stiff 
with muscle spasm.  He reported that he was unable to bend 
his back during a flare up.

On examination, the veteran was quite theatric with 
progression to the examination table.  He grimaced with 
forward flexion and there was difficulty in attaining an 
upright posture from the 55-degree forward flexion.  There 
were no postural abnormalities or fixed deformity noted.  
There were no defects of the musculature of the back.  There 
was some spasm in the caudal Latissimus dorsi.  X-rays showed 
that the disc spaces were normal, the facet areas were normal 
and canal alignment was normal.  The impression was within 
normal limits.  The examiner noted that the radiographic data 
did not support a diagnosis of thoracic or lumbar disease.  
In particular, the examiner noted that the veteran did not 
appear to give his full effort with the strength examination 
and he was evasive in his answers with regard to duration, 
severity, and frequency of his pain; requiring very directed 
and redirected questioning.  

At his October 2000 Social and Industrial Survey, the veteran 
reported being unemployed and that he had not been gainfully 
employed since 1995.  The veteran indicated that he dropped 
out of school in the 10th grade and later obtained his GED.  
He indicated that later he took a tri-semester of college 
work at a teacher's college in Missouri.  He reported 
education in air conditioning but had not been able to use 
this trade due to the requirement to be able to lift heavy 
objects.  The veteran indicated that he had held various jobs 
from one month to several months in duration, some lasting up 
to one year.  The jobs have included gas station mechanic, 
caterpillar mechanic, working for a milk distributor, working 
at a race track, working in maintenance, working as a 
projectionist, and working in saw mills.

Relevant law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2001).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991 & Supp. 2001).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

Schedular criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
C.F.R. §§ 3.321(a), 4.1 (2001).

The veteran's disability has been rated at 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  When intervertebral disc syndrome is moderate with 
recurring attacks, a 20 percent disability rating is 
assigned.  When intervertebral disc syndrome is severe with 
recurring attacks, with only intermittent relief, a 40 
percent disability rating is assigned.  When intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief is assigned a 60 
percent disability rating. 

The veteran's disability has been described as lumbosacral 
strain, which is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  Under this provision, a 10 percent rating 
is warranted where there is characteristic pain on motion; a 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position. A 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.

Analysis

The veteran contends, in essence, that his service-connected 
lumbosacral strain renders him unemployable.  

The veteran's only service-connected disability is 
lumbosacral strain, evaluated as 20 percent disabling.  The 
veteran thus fails to satisfy the minimum percentage 
requirements for individual unemployability under 38 C.F.R. § 
4.16(a).  He does not have one service-connected disability 
evaluated as 60 percent disabling or one service-connected 
disability evaluated as 40 percent disabling with additional 
service-connected disabilities such that his combined 
evaluation would equal at least 70 percent.

As noted in the law and regulations section above, even if 
the veteran's disability fails to meet the statutory 
requirements, a total rating may be granted on an 
extraschedular basis if it is found that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the veteran's 
service-connected disability is not of such severity as to 
render him unable to secure or follow substantially gainful 
employment. 

The medical evidence of record to include examinations dated 
October 1996, November 1997, March 1998, and August 2000 have 
consistently shown the veteran's disability to be moderate in 
degree.  An October 1996 VA examination showed MRI of the 
lumbosacral spine as generally unremarkable with facet 
hypertrophy at L3-4 and L4-5 levels.  November 1997 
examination by Sheridan Orthopaedic Associates showed normal 
gait and forward bending to within 10 inches of the floor, 
and lumbar spine films were essentially normal.    At his 
March 1998 VA examination the veteran was found to have no 
significant tenderness or spasm in his back with an 
assessment of chronic back pain with mild degenerative joint 
disease.  The August 2000 VA examiner observed that disc 
spaces on x-ray were normal and there was no evidence to 
support a diagnosis of lumbar disease diagnosis.  

The Board further notes that disability benefits were denied 
in 1989 and 1990 for the veteran's neck pain, back pain, and 
headaches by SSA because it was determined that the veteran's 
impairments did not prevent him from performing many types of 
work.  Although such determination is not dispositive of the 
veteran's claim, it is evidence which must be considered.  
See 38 U.S.C.A. § 7104(a); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].

The Board concludes that there is no competent medical 
evidence which demonstrates that the veteran's service-
connected disability, alone, precludes him from securing or 
following substantially gainful employment.  Moreover, there 
is no medical evidence that the manifestations of the 
veteran's service-connected back disability results in marked 
functional impairment or adversely affects the veteran's 
industrial capabilities in a way or to a degree other than 
that addressed by VA's Rating Schedule.  There is no medical 
opinion that the veteran is unemployable solely due to his 
service-connected disability.  Nor does the evidence show 
that his back disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2001).

The Board is, of course, aware of the veteran's oft-repeated 
contention that he cannot work due to his service-connected 
low back condition.  The veteran's contention is at odds with 
the objective medical evidence of record, including repeated 
X-ray studies and physical examination reports referred to 
above, which have been essentially negative.  In addition, 
the Board notes that there is a long history of exaggeration 
on the veteran's part of his service-connected low back 
pathology, dating from his military service and exhibited 
most recently during the August 2000 VA examination.

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  The Board places less weight 
of probative value on the veteran's statements concerning his 
back symptoms that it does on the objective medical reports.  
Although the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341, 345 (1999). 

Service medical records show that on September 14, 1970 an 
examiner noted that the veteran could not flex his spine to 
any extent, but noted possible "voluntary resistance on part 
of patient."  Malingering was mentioned.  Service medical 
records further show that on September 28, 1970 the veteran 
was diagnosed with hypochondriasis and after the veteran had 
been seen by numerous doctors for his back pain, without any 
specific objective pathological findings ever being 
identified.  He was discharged from service in November 1970 
for unsuitability after refusing to perform his duties due to 
his alleged back disability.  

At his August 2000 VA examination the examiner noted that the 
radiographic data did not support a thoracic or lumbar 
disease diagnosis.  The examiner specifically noted that the 
veteran, although "quite theatric" appearing with pain 
behavior, did not appear to give full effort and was evasive 
in his answers with regard to duration, severity, and 
frequency of his pain. It is clear to the Board that these 
comments indicate that the examiner believed that the veteran 
was exaggerating his alleged symptoms.  This behavior is 
consistent with similar behavior demonstrated by the veteran 
during his brief military service, when malingering was 
suggested.  

The record also indicates that the veteran has otherwise 
demonstrated an unwillingness to seek help to enter the 
workforce.  A VA Vocational Rehabilitation note dated in 
December 1988 indicated that the veteran had not re-contacted 
the office or provided requested documentation and therefore 
his case was closed.  Moreover, the veteran's Vocational 
Rehabilitation folder reveals that he did not respond to 
attempts to contact him in 1998.  

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  

The veteran is competent to describe his own symptoms.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."]  However, his statements concerning 
symptoms of a low back disability of such extreme severity as 
to have precluded employment for most of his adult life lack 
credibility in light of the essentially negative clinical 
picture which has been repeatedly presented by examining 
physicians and objective diagnostic testing.  

Boiled down, the evidence in support of the veteran's claim 
consists of his own self-serving statements.  The Board 
concludes that the probative medical evidence, which has been 
described in detail above, establishes that the veteran is 
not currently precluded from substantially gainful 
employment.  He has not submitted competent medical or other 
evidence of sufficient weight to persuade the Board that it 
as at least as likely as not that he is precluded from all 
substantially gainful employment by reason of his service 
connected disability.  

Based on the medical evidence of record, which fails to 
demonstrate lumbosacral strain so severe as to cause 
unemployability, the Board finds that the preponderance of 
the evidence is against a total rating for compensation based 
on unemployability.
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

